Citation Nr: 1501524	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for C5-C6 degenerative disc disease (DDD) with spondylolysis (cervical spine disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant had active service from June 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2014, the Appellant submitted evidence in regard to a claim for service connection for a seizure disorder.  This is referred to the Agency of Original Jurisdiction (AOJ) for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant maintains that the10 percent rating currently assigned to his cervical spine disability does not adequately reflect the severity of this disorder.  He was last afforded a VA examination in September 2011.  As a more recent statement from the Veteran's representative suggests that his condition is getting progressively worse he should be afforded another VA compensation examination to assess the current degree of his service-connected cervical spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  All recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2011.   

2.  Then, schedule an appropriate VA examination to assess the severity of the Veteran's service-connected cervical spine disability.  The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, with respect to the cervical spine disability.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.  Specifically the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the upper and lower extremities, aside from any orthopedic impairment shown.  

3.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




